835 F.2d 880
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Allen H. VOSS, Petitioner-Appellant,v.Michael B. DUTTON, Respondent-Appellee.
No. 87-5372.
United States Court of Appeals, Sixth Circuit.
Dec. 15, 1987.

1
Before KEITH and WELLFORD, Circuit Judge, and HULL, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


3
This Tennessee state prisoner appeals the district court's judgment dismissing without prejudice his 28 U.S.C. Sec. 2254 petition for habeas corpus.  Upon review, we conclude the district court properly denied the petition without prejudice to petitioner's right to seek this relief again after he has exhausted his state court remedies available under Tenn.Code Ann. Sec. 40-30-101 et seq.


4
Accordingly, the district court's judgment is hereby affirmed for the reasons set forth in the district court's opinion dated February 3, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable THOMAS G. HULL, Chief U.S. District Judge for the Eastern District of Tennessee, sitting by designation